Exhibit 10.5

IN ACCORDANCE WITH ITEM 601(A)(5) OF REGULATION S-K, KEMPHARM, INC. HAS OMITTED
CERTAIN SCHEDULES TO THIS AGREEMENT, MARKED BY [*****], BECAUSE KEMPHARM, INC.
HAS DETERMINED THAT SUCH INFORMATION (I) DOES NOT CONTAIN INFORMATION MATERIAL
TO AN INVESTMENT OR VOTING DECISION AND (II) IS NOT OTHERWISE DISCLOSED IN THIS
AGREEMENT OR KEMPHARM, INC.’S OTHER SEC FILINGS.

AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

among

KEMPHARM, INC.

and

THE OTHER PARTIES HERETO,

as Grantors and Guarantors,

and

DEERFIELD PRIVATE DESIGN FUND III, L.P.,

as Collateral Agent

December 18, 2019



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT dated as of
December 18, 2019 (this “Agreement”) is entered into among KEMPHARM, INC., a
Delaware corporation (“KP”), and each other Person signatory hereto as a Grantor
(together with KP, and any other Person that becomes a party hereto as provided
herein, the “Grantors” and each, a “Grantor”), each other Person signatory
hereto as a Guarantor and DEERFIELD PRIVATE DESIGN FUND III, L.P., as collateral
agent (the “Collateral Agent”) for the ratable benefit of itself and each of the
Lenders (as hereinafter defined).

RECITALS

WHEREAS, Deerfield Private Design Fund III, L.P., as lender (“DPDF Lender”) and
KP, as Borrower (the “Borrower”), entered into that certain Facility Agreement
dated as of June 2, 2014 (as amended prior to the December 17, 2019, the
“Existing Facility Agreement”);

WHEREAS, in connection with the Existing Facility Agreement, the Borrower, the
other Grantors and Guarantors and the DPDF Lender and any other Lender from time
to time party to the Existing Facility Agreement (the “Other Lenders” and
together with DPDF Lender, the “Lenders”) are parties to that certain Guaranty
and Security Agreement dated as of June 4, 2014 (as amended, supplemented,
restated or otherwise modified from time to time, the “Existing Guaranty and
Security Agreement”) pursuant to which, among other things Grantors granted a
security interest in the Collateral (as hereinafter defined) to the Lenders to
secure the repayment of the Secured Obligations (as hereinafter defined);

WHEREAS, KP has requested, and the Lenders have agreed to amend the Existing
Facility Agreement pursuant to that certain December 2019 Exchange Agreement and
Amendment to Facility Agreement, Senior Secured Convertible Notes and Warrants
dated as of December 17, 2019 and effective as of the Effective Date (the
“December 2019 Exchange Amendment”; the Existing Facility Agreement, as amended
by the December 2019 Amendment and as may be further amended, supplemented,
restated or otherwise modified from time to time, the “Facility Agreement”),
among other things, to add Deerfield Specialty Situations Fund, L.P., a Delaware
limited partnership (“DSS”), and Delaware Street Capital Master Fund, L.P.
(“DSCM”; DSCM, DSS, DPDF Lender and the other financial institutions from time
to time party to the Facility Agreement, collectively, the “Lenders” and
individually each a “Lender”), as Lenders under the Facility Agreement and the
Existing Guaranty and Security Agreement;

WHEREAS, KP, the other Grantors and each of the Lenders have agreed to amend and
restate the Existing Guaranty and Security Agreement, among other things, to
designate Deerfield Private Design Fund III, L.P., as collateral agent for the
ratable benefit of itself and each of the Lenders and to grant and continue to
grant a security interest in the Collateral (as hereinafter defined) as security
for the Secured Obligations.

NOW, THEREFORE, in consideration for the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Facility Agreement and
used herein shall have the meanings given to them in the Facility Agreement, and
the following terms are used herein as defined in the UCC: Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Farm Products, Goods, Health
Care Insurance Receivables, Instruments, Inventory, Leases, Letter-of-Credit
Rights, Money, Payment Intangibles, Supporting Obligations, Tangible Chattel
Paper.



--------------------------------------------------------------------------------

1.2 When used herein the following terms shall have the following meanings:

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Borrower Obligations” means all Obligations of KP.

“Collateral” means any and all property or other assets, now existing or
hereafter acquired or created, real or personal, tangible or intangible,
wherever located, and whether owned by, consigned to, or held by, or under the
care, custody or control of Grantors (or any of them), including:

(a) money, cash, and cash equivalents;

(b) Accounts and all of each Grantor’s rights and benefits under the Accounts,
including, but not limited to, each Grantor’s right to receive payment in full
of the obligations owing to such Grantor thereunder, whether now or hereafter
existing, together with any and all guarantees, other Supporting Obligations
and/or security therefore, as well as all of Grantors’ Books and Records
relating thereto;

(c) Deposit Accounts, other bank and deposit accounts (including any bank
accounts maintained by Grantors (or any of them) or any of their Subsidiaries),
and all sums on deposit in any of them, and any items in such accounts;

(d) Investment Property;

(e) Inventory, Equipment, Fixtures, and other Goods;

(f) Chattel Paper, Documents, and Instruments;

(g) letters of credit and Letter of Credit Rights;

(h) Supporting Obligations;

(i) Commercial Tort Claims and all other Identified Claims;

(j) Books and Records;

(k) real property interests, Leases and leasehold estates in real property of
each Grantor, as lessee;

(l) General Intangibles (including all Intellectual Property, Claims, Payment
Intangibles, contract rights, choses in action, and Software);

(m) all of each Grantor’s other interests in property of every kind and
description, and the products, profits, rents of, dividends or distributions on,
or accessions to such property; and

(n) all Proceeds (including insurance claims and insurance proceeds) of any of
the foregoing, regardless of whether the Collateral, or any of it, is property
as to which the UCC provides the perfection of a security interest, and all
rights and remedies applicable to such property.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property.

 

2



--------------------------------------------------------------------------------

“Control Agreement” means an agreement among a Grantor or any of its Domestic
Subsidiaries, Collateral Agent and (i) the issuer of uncertificated securities
with respect to uncertificated securities in the name of such Grantor or such
Subsidiary, (ii) a securities intermediary with respect to securities, whether
certificated or uncertificated, securities entitlements and other financial
assets held in a securities account in the name of such Grantor or such Domestic
Subsidiary, (iii) a futures commission merchant or clearing house, as
applicable, with respect to commodity accounts and commodity contracts held by
such Grantor or such Subsidiary, or (iv) a bank with respect to a Deposit
Account, whereby, among other things, the issuer, securities intermediary or
futures commission merchant, or bank limits any Lien that it may have in the
applicable financial assets or Deposit Account in a manner reasonably
satisfactory to Lenders, acknowledges the Lien of Lenders on such financial
assets or Deposit Account, and agrees to follow the instructions or entitlement
orders of Collateral Agent without further consent by such Grantor or such
Domestic Subsidiary.

“Dollars” and “$” each mean lawful money of the United States of America.

“Domestic Subsidiaries” means any Person organized pursuant to the laws of any
state in the United States of America of which more than a majority of the
equity interests are owned directly or indirectly by KP.

“Excluded Property” means, collectively, (a) any permit, license or agreement
entered into by any Grantor (i) to the extent that any such permit, license or
agreement or any requirement of law applicable thereto prohibits the creation of
a Lien thereon, but only to the extent, and for as long as, such prohibition is
not terminated or rendered unenforceable or otherwise deemed ineffective by the
UCC or any other requirement of law, (ii) which would be abandoned, invalidated
or unenforceable as a result of the creation of a Lien in favor of the Lenders
or (iii) to the extent that the creation of a Lien in favor of the Lenders would
result in a breach or termination pursuant to the terms of or a default under
any such permit, license or agreement (other than to the extent that any such
term would be rendered ineffective pursuant to the Sections 9-406, 9-407, 9-408
or 9-409 of the UCC or any other applicable law (including the Bankruptcy Code)
or principles of equity), (b) property owned by any Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Facility Agreement if
the agreement pursuant to which such Lien is granted (or in the document
providing for such capital lease) prohibits or requires the consent of any
Person other than a Grantor and its Affiliates which has not been obtained as a
condition to the creation of any other Lien on such property, and (c) any
“intent to use” trademark applications for which a statement of use has not been
filed (but only until such statement is filed); provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).

“Facility Agreement” has the meaning set forth in the recitals of this
Agreement.

“Grantor” has the meaning set forth in the preamble of this Agreement.

“Guarantor Obligations” means, collectively, with respect to each Guarantor, all
Borrower Obligations and all obligations and liabilities of each Grantor to any
of the Lenders under this Agreement.

“Guarantors” means the collective reference to Grantors, other than KP, and
“Guarantor” means any of them.

“Identified Claims” means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

 

3



--------------------------------------------------------------------------------

“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Equity.

“Issuers” means the collective reference to each issuer of any Investment
Property.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement.

“Paid in Full” means (a) all Secured Obligations (other than contingent claims
for indemnification or reimbursement not then asserted) have been indefeasibly
repaid in full in cash and have been fully performed, (b) all other Obligations
(other than contingent claims for indemnification or reimbursement not then
asserted) under the Facility Agreement and the other Transaction Documents have
been completely discharged, (c) all commitments of Lenders, if any, to extend
credit that would constitute Borrower Obligations have been terminated or have
expired and (d) each Lender has been released by each Borrower and each Grantor
of all claims against each such Lender.

“Pledged Equity” means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect.

“Pledged Notes” means all promissory notes listed on Schedule 1, all
intercompany notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Investment Property, collections thereon or distributions or payments with
respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

“Secured Obligations” means, collectively, the Borrower Obligations and
Guarantor Obligations.

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that, to the extent
that the Uniform Commercial Code is used to define any term herein or in any
Transaction Document and such term is defined differently in different Articles
or Divisions of the Uniform Commercial Code, the definition of such term
contained in Article or Division 9 shall govern; provided further that, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of, or remedies with respect to, Lenders’
Lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

4



--------------------------------------------------------------------------------

SECTION 2 GUARANTY.

2.1 Guaranty.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not only a surety, guarantees the prompt
and complete payment and performance by KP of the Borrower Obligations when due
(whether at the stated maturity, by acceleration or otherwise).

(b) The guaranty contained in this Section 2 is a guaranty of payment and shall
remain in full force and effect until all of the Secured Obligations shall have
been Paid in Full.

(c) No payment made by KP, any of the Guarantors, any other guarantor or any
other Person or received or collected by any Lender from KP, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which Guarantor shall, notwithstanding any such payment
(other than any payment received or collected from such Guarantor in respect of
the Secured Obligations), remain liable for the Secured Obligations until the
Secured Obligations are Paid in Full.

2.2 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Lenders, no Guarantor
shall be entitled to be subrogated to any of the rights of the Collateral Agent
or any other Lender against KP or any other Guarantor or any collateral security
or guaranty or right of offset held by the Collateral Agent or any other Lender
for the payment of the Secured Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from KP or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all of
the Secured Obligations are Paid in Full. If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Secured Obligations shall not have been Paid in Full, such amount shall be held
by such Guarantor in trust for the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Collateral Agent for distribution to the applicable Lenders in the exact
form received by such Guarantor (duly indorsed by such Guarantor to Lenders, if
required), to be applied against the Secured Obligations, whether matured or
unmatured, in a manner consistent with the provisions of the Facility Agreement.

2.3 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by any
Lender may be rescinded by such Lender and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guaranty therefor or
right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Collateral Agent or any other Lender, and the
Facility Agreement and the other Transaction Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Required Lenders may
deem advisable from time to time. The Collateral Agent shall not have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guaranty contained in this
Section 2 or any property subject thereto.

 

5



--------------------------------------------------------------------------------

The Required Lenders may, from time to time, in its reasonable discretion and
without notice to the Guarantors (or any of them), take any or all of the
following actions: (a) retain or obtain a security interest in any personal
property to secure any of the Secured Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (c) extend or renew any of the Secured Obligations for one or more
periods (whether or not longer than the original period), alter or exchange any
of the Secured Obligations, or release or compromise any obligation of any of
the undersigned hereunder or any obligation of any nature of any other obligor
with respect to any of the Secured Obligations, (d) release any guaranty or
right of offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any personal property securing
any of the Secured Obligations or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such personal property, and (e) resort to the
undersigned (or any of them) for payment of any of the Secured Obligations when
due, whether or not the Collateral Agent shall have resorted to any personal
property securing any of the Secured Obligations or any obligation hereunder or
shall have proceeded against any other of the undersigned or any other obligor
primarily or secondarily obligated with respect to any of the Secured
Obligations.

2.4 Waivers. To the extent permitted by applicable law, each Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Secured Obligations and notice of or proof of reliance by any Lender upon the
guaranty contained in this Section 2 or acceptance of the guaranty contained in
this Section 2. The Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guaranty contained in this Section 2,
and all dealings between KP and any of the Guarantors, on the one hand, and the
Collateral Agent and the other Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. To the extent permitted by applicable law,
each Guarantor waives (a) diligence, presentment, protest, demand for payment
and notice of default, dishonor or nonpayment and all other notices whatsoever
to or upon IPI or any of the Guarantors with respect to the Secured Obligations,
(b) notice of the existence or creation or non-payment of all or any of the
Secured Obligations and (c) all diligence in collection or protection of or
realization upon any Secured Obligations or any security for or guaranty of any
Secured Obligations.

2.5 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid without set-off or counterclaim in Dollars at the office of Lenders
specified in the Facility Agreement.

SECTION 3 GRANT OF SECURITY INTEREST.

3.1 Grant. Each Grantor hereby assigns and transfers to Collateral Agent for the
retable benefit of the Lenders, and hereby grants to Collateral Agent for the
ratable benefit of itself and each of the Lenders and (to the extent provided
herein) their respective Affiliates, a continuing security interest in all of
its Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. Notwithstanding the foregoing, no Lien or
security interest is hereby granted on any Excluded Property.

SECTION 4 REPRESENTATIONS AND WARRANTIES.

Each Grantor jointly and severally hereby represents and warrants to the
Collateral Agent, for the benefit of the Lenders that:

4.1 Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral free and clear of any and all Liens of others. As of the
Effective Date, no effective financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except filings evidencing Permitted Liens.

 

6



--------------------------------------------------------------------------------

4.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) constitute valid perfected security interests in all of the Collateral in
favor of the Collateral Agent for the benefit of the Lenders as collateral
security for the Secured Obligations, enforceable in accordance with the terms
hereof and in accordance with the terms of the Facility Agreement and (b) shall
be prior to all other Liens on the Collateral except for Permitted Liens which
have priority by operation of law or permitted pursuant to the Facility
Agreement upon (i) in the case of all pledged certificated stock, Pledged Notes,
Pledged Equity and other pledged Investment Property, the delivery thereof to
the Collateral Agent of such pledged certificated stock, Pledged Notes, Pledged
Equity and other pledged Investment Property consisting of instruments and
certificates, in each case properly endorsed for transfer to the Collateral
Agent or in blank, (ii) in the case of all pledged Investment Property not in
certificated form, the execution of Control Agreements with respect to such
Investment Property and (iii) in the case of all other instruments and tangible
chattel paper that are not pledged certificated stock, Pledged Notes, Pledged
Equity and other pledged Investment Property, the delivery thereof to the
Collateral Agent of such instruments and tangible chattel paper. Except as set
forth in this Section 4.2, all actions by each Grantor necessary to perfect the
Lien granted hereunder on the Collateral have been duly taken. As of the date
hereof, the filings and other actions specified on Schedule 2 constitute all of
the filings and other actions necessary to perfect all security interests
granted hereunder.

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s and each Guarantor’s jurisdiction of organization, (b) the location of
each Grantor’s and each Guarantor’s chief executive office, (c) each Grantor’s
and each Guarantor’s exact legal name as it appears on its organizational
documents and (d) each Grantor’s organizational identification number (to the
extent a Grantor or Guarantor is organized in a jurisdiction which assigns such
numbers) and federal employer identification number.

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor and each Guarantor (including its chief
executive office), (b) all locations where all Inventory and Equipment with a
book value in excess of $25,000 owned by each Grantor is kept (other than
Inventory or Equipment that is otherwise in transit or out for repair,
refurbishment or processing in the ordinary course of business or otherwise
disposed of in a transaction permitted by the Facility Agreement) and
(c) whether each such Collateral location and place of business (including each
Grantor’s chief executive office) is owned or leased (and if leased, specifies
the complete name and notice address of each lessor). On the Effective Date, no
Collateral (other than Inventory or Equipment that is otherwise in transit or
out for repair, refurbishment or processing in the ordinary course of business
or otherwise disposed of in a transaction permitted by the Facility Agreement)
with a book value greater than $25,000 is located outside the United States or
in the possession of any lessor, bailee, warehouseman or consignee, except as
indicated on Schedule 4.

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other personal property subject to any certificate of title or
other registration statute of the United States, any State or other
jurisdiction, except for motor vehicles owned by the Grantors and used by
employees of the Grantors in the ordinary course of business with an aggregate
fair market value of less than $25,000 (in the aggregate for all Grantors).

 

7



--------------------------------------------------------------------------------

4.6 Investment Property.

(a) The Pledged Equity pledged by each Grantor hereunder constitutes all the
issued and outstanding equity interests of each Issuer owned by such Grantor.

(b) All of the Pledged Equity has been duly and validly issued and, in the case
of shares of capital stock and membership interests, is fully paid and
nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

4.7 As of the date hereof, Schedule 1 lists all Investment Property owned by
each Grantor with a value greater than $25,000. Each Grantor is the record and
beneficial owner of, and has good and valid title to, the Investment Property
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except Permitted Liens.

4.8 Receivables.

(a) No material amount payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to Lenders.

(b) No obligor on any Receivable is a Governmental Authority.

(c) The amounts represented by such Grantor to Lenders from time to time as
owing to such Grantor in respect of the Receivables will at all such times be
accurate in all material respects.

4.9 Intellectual Property. Schedule 5 lists all Intellectual Property that is
registered or is the subject of an application to register and owned by such
Grantor in its own name on the date hereof. Except as set forth in Schedule 5
and except for non-exclusive licenses of software and other Intellectual
Property acquired in the ordinary course of business, none of the Intellectual
Property of any Grantor is the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.

4.10 Depositary and Other Accounts. Schedule 6 lists all banks and other
financial institutions at which any Grantor maintains deposit or other accounts
as of the Effective Date and such Schedule 6 correctly identifies the name,
address and telephone number of each depository, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.

4.11 Facility Agreement. After the Effective Date, each subsequent Grantor and
each subsequent Guarantor makes each of the representations and warranties made
by KP in Section 3.1 of the Facility Agreement to the extent applicable to it on
the date such Grantor or Guarantor becomes a party hereto (which representations
and warranties shall be deemed to be renewed upon each borrowing under the
Facility Agreement). Such representations and warranties shall be incorporated
herein by this reference as if fully set forth herein.

 

8



--------------------------------------------------------------------------------

SECTION 5 COVENANTS.

Each Grantor covenants and agrees with the Collateral Agent and the other
Lenders that, from and after the date of this Agreement until the Secured
Obligations shall have been Paid in Full:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral in excess of
$10,000 individually or $25,000 in the aggregate for all Grantors shall be or
become evidenced by any Instrument, certificated security or Chattel Paper, such
Instrument, certificated security or Chattel Paper shall (unless the Collateral
Agent has agreed in writing that such delivery will not be required) be promptly
(and, in any event, within five (5) Business Days) delivered to the Collateral
Agent, duly indorsed in a manner reasonably satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement and in the case of
Electronic Chattel Paper, the applicable Grantor shall (unless the Collateral
Agent has agreed in writing that such control will not be required) cause the
Collateral Agent to have control thereof within the meaning set forth in
Section 9-105 of the UCC. In the event that an Event of Default shall have
occurred and be continuing, upon the request of the Collateral Agent, any
Instrument, certificated security or Chattel Paper not theretofore delivered to
Lenders and at such time being held by any Grantor shall be promptly (and, in
any event, within five (5) Business Days) delivered to the Collateral Agent,
duly indorsed in a manner satisfactory to the Collateral Agent, to be held as
Collateral pursuant to this Agreement and in the case of Electronic Chattel
Paper, the applicable Grantor shall cause the Collateral Agent to have control
thereof within the meaning set forth in Section 9-105 of the UCC.

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2, and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) Such Grantor will furnish to the Collateral Agent and the other Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Collateral Agent or such Lender may reasonably request, all in
reasonable detail.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby, (ii) in the case of Investment Property and any other
relevant Collateral, taking any such requested actions necessary to enable the
Collateral Agent for the benefit of the Lenders to obtain “control” (within the
meaning of the applicable UCC) with respect to such Investment Property or
Collateral to the extent required to be pledged hereunder; and (iii) if
requested by the Collateral Agent, delivering, to the extent permitted by law,
any original motor vehicle certificates of title received by such Grantor from
the applicable secretary of state or other Governmental Authority after
information reflecting the Collateral Agent’s or any other Lender’s security
interest has been recorded in such motor vehicles to the extent required to be
pledged thereunder.

 

9



--------------------------------------------------------------------------------

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 10
Business Days’ prior written notice to the Collateral Agent (or such lesser
notice as the Collateral Agent may agree in its sole discretion) and delivery to
the Collateral Agent of (a) all additional financing statements and other
documents reasonably requested by the Collateral Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment with a book value in excess of $25,000 shall be
kept (other than Inventory or Equipment that is otherwise in transit or out for
repair, refurbishment or processing in the ordinary course of business or
otherwise disposed of in a transaction permitted by the Facility Agreement):

(i) permit any of the Inventory or Equipment with a book value greater than
$25,000 in the aggregate to be kept at a location other than those listed on
Schedule 4, other than the Inventory or Equipment that is otherwise in transit
or out for repair, refurbishment or processing in the ordinary course of
business or otherwise disposed of in a transaction permitted by the Facility
Agreement;

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(iii) change its name, identity or corporate structure.

5.4 Notices. Such Grantor will advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien (other than Permitted Liens) on any of the Collateral; and

(b) the occurrence of any other event which would reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

5.5 Investment Property.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Collateral Agent for the ratable
benefit of itself and each of the Lenders, hold the same in trust for the
Collateral Agent and the other Lenders and deliver the same forthwith to the
Collateral Agent in the exact form received, duly indorsed by such Grantor to
Collateral Agent, if required, together with an undated instrument of transfer
covering such certificate duly executed in blank by such Grantor and with, if
the Collateral Agent so requests, signature guarantied, to be held by Collateral
Agent for the ratable benefit of itself and each of the Lenders, subject to the
terms hereof, as additional Collateral for the Secured Obligations. Upon the
occurrence and during the continuance of an Event of Default, (i) any sums paid
upon or in respect of the Investment Property upon the liquidation or
dissolution of any Issuer shall be paid over to the Collateral Agent for the
ratable benefit of itself and each of the Lenders to be held by it hereunder as
additional Collateral for the Secured Obligations, and (ii) in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected Lien in favor of the
Collateral Agent for the ratable benefit of itself and each of the Lenders, be
delivered to the Collateral Agent to be held by it hereunder as additional
Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Event of Default, if any sums of money or property so paid or
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such money or property is paid or delivered
to the Collateral Agent, hold such money or property in trust for the Collateral
Agent for the ratable benefit of itself and each of the Lenders, segregated from
other funds of such Grantor, as additional Collateral for the Secured
Obligations.

 

10



--------------------------------------------------------------------------------

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any equity interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any equity
interests of any nature of any Issuer, except, in each case, as permitted by the
Facility Agreement, (ii) sell, assign, transfer, exchange, or otherwise dispose
of, or grant any option with respect to, the Investment Property or Proceeds
thereof (except pursuant to a transaction expressly permitted by the Facility
Agreement) other than, with respect to Investment Property not constituting
Pledged Equity or Pledged Notes, any such action which is not prohibited by the
Facility Agreement, (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for Permitted
Liens, or (iv) enter into any agreement or undertaking restricting the right or
ability of such Grantor, the Collateral Agent or the other Lenders to sell,
assign or transfer any of the Investment Property or Proceeds thereof, except,
any such action which is not prohibited by the Facility Agreement.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.5(a) of this
Agreement with respect to the Investment Property issued by it and (iii) the
terms of Sections 6.3(c) and 6.7 of this Agreement shall apply to such Grantor
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 of this Agreement regarding the Investment Property issued
by it.

5.6 Receivables.

(a) Other than in the ordinary course of business consistent with its past
practice or with respect to amounts which are not material to such Grantor, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
would reasonably be expected to adversely affect the value thereof in any
material respect.

(b) Such Grantor will deliver to the Collateral Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 5% of the aggregate amount of the then
outstanding Receivables for all Grantors.

5.7 Intellectual Property. Except as expressly permitted by the Facility
Agreement,

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each trademark (owned by such Grantor) material to its business, in order to
maintain such trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such trademark, (iii) use such trademark with the appropriate
notice of registration and all other notices and legends required by applicable
law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such trademark unless the Collateral Agent for the ratable benefit
of itself and each of the Lenders shall obtain a perfected security interest in
such mark pursuant to this Agreement and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
trademark becomes invalidated or impaired in any way.

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any patent owned by such Grantor material to its
business may become forfeited, abandoned or dedicated to the public.

 

11



--------------------------------------------------------------------------------

(c) Such Grantor (either itself or through licensees) (i) will employ each
copyright owned by such Grantor material to its business and (ii) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any material portion of such copyrights may become
invalidated or otherwise impaired, and (iii) will not (either itself or through
licensees) do any act whereby any material portion of such copyrights may fall
into the public domain.

(d) Such Grantor (either itself or through licensees) will not knowingly do any
act that uses any Intellectual Property material to its business to infringe the
intellectual property rights of any other Person.

(e) Such Grantor will notify the Collateral Agent promptly if it knows, or has
reason to know, that any application or registration relating to any material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country) regarding, such Grantor’s ownership of, or the validity
of, any material Intellectual Property or such Grantor’s right to register the
same or to own and maintain the same would reasonably be expected to have a
Material Adverse Effect.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall promptly report
such filing to the Collateral Agent. Upon the request of Collateral Agent, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Collateral Agent may request to
evidence the Collateral Agent’s security interest in any copyright, patent or
trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

(h) In the event that any Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

5.8 Depositary and Other Deposit Accounts. No Grantor shall open any depositary
or other deposit accounts unless such Grantor shall have given to the Collateral
Agent ten (10) calendar days’ prior written notice (or such lesser notice as the
Collateral Agent may agree in its sole discretion) of its intention to open any
such new deposit accounts.

5.9 Other Matters.

(a) Each Grantor authorizes the Collateral Agent to, at any time and from time
to time, file financing statements, continuation statements, and amendments
thereto that describe the Collateral as “all assets” of each Grantor, or words
of similar effect, and which contain any other information required pursuant to
the UCC for the sufficiency of filing office acceptance of any financing
statement, continuation statement or amendment, and each Grantor agrees to
furnish any such information to the Collateral Agent promptly upon request. Any
such financing statement, continuation statement or amendment may be signed by
Collateral Agent on behalf of any Grantor and may be filed at any time in any
jurisdiction.

 

12



--------------------------------------------------------------------------------

(b) Each Grantor shall, at any time and from time and to time, take such steps
as Collateral Agent may reasonably request for the Collateral Agent to insure
the continued perfection and priority of the security interest of the Collateral
Agent for the ratable benefit of itself and each of the Lenders in any of the
Collateral and of the preservation of its rights therein.

(c) If any Grantor shall at any time, acquire a “commercial tort claim” (as such
term is defined in the UCC) in excess of $25,000, such Grantor shall promptly
notify the Collateral Agent thereof in writing and supplement Schedule 7,
therein providing a reasonable description and summary thereof, and upon
delivery thereof to the Collateral Agent, such Grantor shall be deemed to
thereby grant to the Collateral Agent for the ratable benefit of itself and each
of the Lenders (and such Grantor hereby grants to the Collateral Agent for the
ratable benefit of itself and each of the Lenders) a Lien in and to such
commercial tort claim and all proceeds thereof, all upon the terms of and
governed by this Agreement.

5.10 Facility Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable KP to, fully comply with each of the covenants
and other agreements set forth in the Facility Agreement.

5.11 Insurance. Grantors shall:

(a) Keep the Collateral properly housed and insured for the full insurable value
thereof against loss or damage by fire, theft, explosion, sprinklers, collision
(in the case of motor vehicles) and such other risks as are customarily insured
against by Persons engaged in businesses similar to that of Borrower, with such
companies, in such amounts, with such deductibles, and under policies in such
form, as shall be reasonably satisfactory to the Collateral Agent. Original (or
certified) copies of certificates of insurance have been or shall be, within
thirty (30) days following the date of this Agreement (or such longer period as
the Collateral Agent may agree in its reasonable discretion), delivered to the
Collateral Agent, together with evidence of payment of all premiums therefor,
and shall contain an endorsement, in form and substance reasonably acceptable to
the Collateral Agent, showing loss under such insurance policies payable to the
Collateral Agent for the ratable benefit of itself and each of the Lenders. Such
endorsement, or an independent instrument furnished to the Collateral Agent,
shall provide that the insurance company shall give Collateral Agent at least
ten (10) days written notice before any such policy of insurance is canceled for
non-payment of premium and that no act, whether willful or negligent, or default
of Grantors or any other Person shall affect the right of the Collateral Agent
and the other Lenders to recover under such policy of insurance in case of loss
or damage. In addition, Grantors shall cause to be executed and delivered to the
Collateral Agent an assignment of proceeds of their business interruption
insurance policies. Grantors hereby directs all insurers under all policies of
insurance required under this Section 5.11 to pay all proceeds payable
thereunder directly to the Collateral Agent for the benefit of the Lenders.

(b) Maintain, at their expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of Grantors with such companies and in such amounts, with such deductibles
and under policies in such form as shall be reasonably satisfactory to Lenders
and original (or certified) copies of certificates of insurance have been or
shall be, within thirty (30) days after the date of this Agreement (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
delivered to the Collateral Agent, together with evidence of payment of all
premiums therefor; each such policy shall include an endorsement showing the
Collateral Agent, for the ratable benefit of itself and each of the Lenders, as
additional insured thereunder and providing that the insurance company shall
give the Collateral Agent at least ten (10) days written notice before any such
policy shall be canceled for non-payment of premium.

 

13



--------------------------------------------------------------------------------

5.12 Lenders May Purchase Insurance. If Grantors at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
under Section 5.11 (and provide evidence thereof to the Collateral Agent
promptly following receipt of written request therefor from the Collateral
Agent) or to pay any premium relating thereto, then the Collateral Agent, for
the ratable benefit of itself and each of the Lenders, without waiving or
releasing any obligation or default by Grantors hereunder, may (but shall be
under no obligation to) obtain and maintain such policies of insurance and pay
such premiums and take such other actions with respect thereto as the Collateral
Agent deems advisable upon notice to Grantors. Such insurance, if obtained by
the Collateral Agent, may, but need not, protect Grantors’ interests or pay any
claim made by or against Grantors with respect to the Collateral. Such insurance
may be more expensive than the cost of insurance Grantors may be able to obtain
on its own and may be cancelled only upon Grantors providing evidence that it
has obtained the insurance as required above. All sums disbursed by the
Collateral Agent in connection with any such actions, shall constitute Secured
Obligations payable upon demand.

SECTION 6 REMEDIAL PROVISIONS.

6.1 Certain Matters Relating to Receivables.

(a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
make test verifications of the Receivables in any manner and through any medium
that they reasonably considers advisable, and each Grantor shall furnish all
such assistance and information as the Collateral Agent may reasonably require
in connection with such test verifications. At any time and from time to time
after the occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, agings and test verifications of, and trial balances
for, the Receivables.

(b) The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Collateral Agent may curtail or terminate such
authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, provided that a
Release shall not have occurred, any payments of Receivables, when collected by
any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent for the ratable benefit of itself and each
of the Lenders if required and upon notice to such Grantor, in a collateral
account maintained under the sole dominion and control of the Collateral Agent
for the ratable benefit of itself and each of the Lenders subject to withdrawal
by Collateral Agent only as provided in Section 6.5, and (ii) until so turned
over after such request by the Collateral Agent, shall be held by such Grantor
in trust for the Collateral Agent for the benefit of the Lenders, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

(c) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including all original orders, invoices and shipping receipts.

 

14



--------------------------------------------------------------------------------

(d) Each Grantor hereby irrevocably authorizes and empowers the Collateral
Agent, in the Collateral Agent’s sole discretion, at any time after the
occurrence and during the continuance of an Event of Default, following the
Collateral Agent’s concurrent notice to such Grantor, to assert, either directly
or on behalf of such Grantor, any claim such Grantor may from time to time have
against the sellers under or with respect to any agreements assigned or
collaterally assigned to the Collateral Agent for the benefit of the Lenders and
to receive and collect any and all damages, awards and other monies resulting
therefrom and to apply the same to the Secured Obligations in such order as
provided in the Facility Agreement. After the occurrence and during the
continuance of an Event of Default, each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent as their true and lawful attorney
in fact for the purpose of enabling the Collateral Agent to assert and collect
such claims and to apply such monies in the manner set forth above, which
appointment, being coupled with an interest, is irrevocable.

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.

(b) Upon the written request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Collateral Agent for the ratable benefit of itself and each of the Lenders
and that payments in respect thereof shall be made directly to the Collateral
Agent for the ratable benefit of itself and each of the Lenders.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Lender shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any Lender of any
payment relating thereto, nor shall the Collateral Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(d) After the occurrence and during the continuance of an Event of Default, for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Agreement, each Grantor hereby grants to the Collateral Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof.

6.3 Investment Property.

(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given written notice to the relevant Grantor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes, to the extent permitted in the Facility Agreement,
and to exercise all voting and other rights with respect to the Investment
Property; provided, that no vote shall be cast or other right exercised or
action taken which would reasonably be expected to materially impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of the Facility Agreement, this Agreement or any other Transaction
Document.

 

15



--------------------------------------------------------------------------------

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of the Collateral Agent’s intent to exercise such rights
to the relevant Grantor or Grantors, (i) the Collateral Agent for the ratable
benefit of itself and each of the Lenders shall have the right to receive any
and all cash dividends and distributions, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the Secured
Obligations in such order as the Collateral Agent may determine in its
discretion, (ii) the Collateral Agent for the ratable benefit of itself and each
of the Lenders shall have the right to cause any or all of the Investment
Property to be registered in the name of the Collateral Agent for the ratable
benefit of itself and each of the Lenders or their nominee and (iii) the
Collateral Agent or its nominee may exercise (x) all voting and other rights
pertaining to such Investment Property at any meeting of holders of the equity
interests of the relevant Issuer or Issuers or otherwise (or by written consent)
and (y) any and all rights of conversion, exchange and subscription and any
other rights, privileges or options pertaining to such Investment Property as if
they were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but neither the Collateral
Agent nor any Lender shall have any duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c) After the occurrence and during the continuance of an Event of Default, each
Grantor hereby authorizes and instructs each Issuer of any Investment Property
pledged by such Grantor hereunder to (i) comply with any instruction received by
it from the Collateral Agent in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to the Collateral Agent for the ratable benefit of itself and
each of the Lenders.

6.4 Proceeds to be Turned Over to the Collateral Agent. In addition to the
rights of the Collateral Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
other cash equivalent items shall be held by such Grantor in trust for the
Collateral Agent for the ratable benefit of itself and each of the Lenders,
segregated from other funds of such Grantor, and shall, upon written request of
the Collateral Agent, forthwith upon receipt by such Grantor, be turned over to
the Collateral Agent for the ratable benefit of itself and each of the Lenders
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a collateral account
maintained under its sole dominion and control. All Proceeds, while held by the
Collateral Agent in any collateral account (or by such Grantor in trust for the
Collateral Agent for the ratable benefit of itself and each of the Lenders)
established pursuant hereto, shall continue to be held as collateral security
for the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.5.

 

16



--------------------------------------------------------------------------------

6.5 Application of Proceeds. The Collateral Agent may apply all or any part of
Proceeds from the sale of, or other realization upon, all or any part of the
Collateral in payment of the Secured Obligations, as follows:

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses incurred by the Collateral Agent (in its capacity as such hereunder or
under any other Transaction Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Transaction Document or any of the Obligations, including all court costs
and the reasonable and documented fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Transaction Document on behalf of any Grantor and any other
reasonable and documented out-of-pocket costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other
Transaction Document;

SECOND, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Lenders pro rata in accordance with the respective
amounts of the Obligations owed to them on the date of any such distribution);

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent and the Lenders may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Secured
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law. Without limiting the generality of the foregoing, the
Collateral Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, defenses (other than defense of payment), advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery with assumption of any
credit risk. Any Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
documented out-of-pocket costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of any Lender hereunder, to
the payment in whole or in part of the Secured Obligations, in such order as the

 

17



--------------------------------------------------------------------------------

Collateral Agent may determine in its sole discretion, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, need the Collateral Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Collateral Agent or any Lender arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 calendar days before such sale or other disposition.

6.7 Registration Rights.

(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Equity pursuant to Section 6.6, and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Equity, or
that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will use its commercially reasonable
efforts to cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Collateral Agent, necessary or advisable to register
the Pledged Equity, or that portion thereof to be sold, under the provisions of
the Securities Act, (ii) use its commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Equity, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Collateral Agent shall designate and
to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity for the period of time
necessary to permit the Issuer thereof to register such securities or other
interests for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity pursuant to this Section 6.7
valid and binding and in compliance with applicable law. Each Grantor further
agrees that a breach of any of the covenants contained in this Section 6.7 will
cause irreparable injury to the Collateral Agent and the Lenders, that the
Collateral Agent and the Lenders have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Facility Agreement.

 

18



--------------------------------------------------------------------------------

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations in full and the fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

SECTION 7 MISCELLANEOUS.

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 6.6 of the Facility Agreement.

7.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be addressed to such party and effected in the
manner provided for in Section 6.1 of the Facility Agreement and each Grantor
hereby appoints Borrowers as its agent to receive notices hereunder.

7.3 Indemnification by Grantors.

(a) Each Grantor and each Guarantor shall, at all times, jointly and severally
indemnify and hold the Collateral Agent and each other Lender harmless (the
“Indemnity”) and each of their respective directors, partners, officers,
employees, agents, counsel and advisors (each, an “Indemnified Person”) in
connection with any losses, claims (including the reasonable and documented
out-of-pocket attorneys’ fees incurred in defending against such claims),
damages, liabilities, penalties, or other reasonable and documented
out-of-pocket expenses arising out of this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby, which an
Indemnified Person may incur or to which an Indemnified Person may become
subject but (each, a “Loss”). The Indemnity shall not apply (i) to the extent
that a court or arbitral tribunal of competent jurisdiction issues a final
judgment that such Loss resulted from the gross negligence or willful misconduct
of the Indemnified Person or (ii) to Losses that do not involve an act or
omission by such Grantor, Guarantor or any of its Affiliates and that is brought
by an Indemnified Person against any other Indemnified Person or (iii) in
relation to any settlement effected by any Indemnified Person without the
Borrower’s consent. The Indemnity is independent of and in addition to any other
agreement of Grantors and Guarantors under any Transaction Document to pay any
amount to the Collateral Agent or any Lender, and any exclusion of any
obligation to pay any amount under this subsection shall not affect the
requirement to pay such amount under any other section hereof or under any other
agreement. For the avoidance on doubt, this Section 7.3 shall not apply to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(b) Promptly after receipt by an Indemnified Person under this Section 7.3 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Loss in respect thereof is to be made
against the indemnifying person under this Section 7.3, deliver to Grantors and
Guarantors a written notice of the commencement thereof, and Borrower shall have
the right to participate in, and, to the extent Grantors and Guarantors so
desires, to assume control of the defense thereof with counsel mutually
satisfactory to Grantors and Guarantors and the Indemnified Person, as the case
may be.

(c) An Indemnified Person shall have the right to retain its own counsel with
the reasonable and documented out-of-pocket fees and expenses to be paid by the
indemnifying person, if, in the reasonable opinion of counsel for the
Indemnified Person, the representation by such counsel of the Indemnified Person
and Grantors and Guarantors would be inappropriate due to actual or potential
differing interests between such Indemnified Person and any other party
represented by such counsel in such proceeding. Grantors and Guarantors shall
pay for only one separate legal counsel for the Indemnified Persons. The failure
of an Indemnified Person to deliver written notice to the Grantors and
Guarantors

 

19



--------------------------------------------------------------------------------

within a reasonable time of the commencement of any such action shall not
relieve the Grantors and Guarantors of any liability to the Indemnified person
under this Section 7.3, except to the extent that Grantors and Guarantors are
actually prejudiced in its ability to defend such action. The indemnification
required by this Section 7.3 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as such expense,
loss, damage or liability is incurred and is due and payable.

(d) The Grantors and Guarantors will not be liable under the Transaction
Documents for any amount paid by an Indemnified Person to settle any claims or
actions if the settlement is entered into without their consent (which consent
shall not be unreasonably withheld, delayed or conditioned), provided that this
section 7.3 shall not apply to those settlements where the Grantors and
Guarantors were offered the ability to assume the defense of the action that
directly and specifically related to the subject matter of such settlement and
elected not to assume such defense.

(e) TO THE EXTENT PERMITTED BY LAW, NO PARTY HERETO SHALL ASSERT, AND EACH PARTY
HERETO HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNIFYING PARTY HEREUNDER, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGE (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

7.4 Enforcement Expenses.

(a) Each Grantor and each Guarantor agrees, on a joint and several basis, to pay
or reimburse on demand the Collateral Agent for all reasonable and documented
out-of-pocket documented costs and expenses incurred in collecting against any
Guarantor under the guaranty contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Transaction Documents.

(b) Each Grantor and each Guarantor agrees to pay, and to save the Collateral
Agent harmless from, any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other taxes which may
be payable or determined to be payable with respect to any of the Collateral or
in connection with any of the transactions contemplated by this Agreement.

(c) The agreements in this Section 7.4 shall survive repayment of all (and shall
be) Secured Obligations (and all commitments of Lenders, if any, to extend
credit that would constitute Borrower Obligations have been terminated or have
expired), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral and termination of this Agreement.

7.5 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

7.6 Nature of Remedies. All Secured Obligations of each Grantor and rights of
the Collateral Agent or any Lender expressed herein or in any other Transaction
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Collateral Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

20



--------------------------------------------------------------------------------

7.7 Counterparts; Effectiveness. This Agreement may be executed in several
counterparts and by each Party by facsimile or other electronic transmission
(including by email with an attached digital representation of a signature page
hereto) on separate counterparts, each of which and any facsimile or other
electronic copies thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement.

7.8 Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

7.9 Entire Agreement. This Agreement, the other Transaction Documents and the
Equity Documents contain the entire understanding of the Parties with respect to
the matters covered thereby and supersede any and all other written and oral
communications, negotiations, commitments and writings with respect thereto. The
provisions of this Agreement may be waived, modified, supplemented or amended
only by an instrument in writing signed by the authorized officer of each Party.
If any provision contained in this Agreement conflicts with the provisions of
the Facility Agreement, then with regard to such conflicting provisions, the
Facility Agreement shall govern and control.

7.10 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns except that Grantors and Guarantors may not assign their rights or
obligations hereunder without the written consent of the Collateral Agent and
any such purported assignment without such written consent shall be void.

7.11 Applicable Law.

(a) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in such State. All legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a Party or its respective affiliates,
directors, officers, shareholders, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each Party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such Party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

(b) WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS AND ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

21



--------------------------------------------------------------------------------

7.12 Set-off. If any amount payable hereunder is not paid as and when due, each
Grantor hereby authorizes the Lenders to proceed, to the fullest extent
permitted by applicable law, without prior notice, by right of set-off, banker’s
lien or counterclaim, against any moneys or other assets of such Grantor to the
full extent of all amounts payable to the Lenders.

7.13 Acknowledgements. Each Grantor and each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Transaction Documents to which it is a party;

(b) Neither the Collateral Agent nor any Lender has any fiduciary relationship
with or duty to any Grantor or Guarantor arising out of or in connection with
this Agreement or any of the other Transaction Documents, and the relationship
between the Grantors and Guarantors, on the one hand, and the Collateral Agent
and/or any Lender, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors, Guarantors, the Collateral Agent and the Lenders.

7.14 Additional Grantors. Each Person, upon its becoming a Subsidiary of a
Grantor shall guaranty the Borrower Obligations and grant to the Collateral
Agent for the ratable benefit of itself and each of the Lenders a security
interest in the personal property of such Person to secure the Borrower
Obligations. Such Person shall become a party to this Agreement and become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Person of a joinder agreement in the form of Annex I hereto.

7.15 Releases.

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and all guarantees and obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense (to the extent reasonable, documented
and out-of-pocket) of any Grantor following any such termination, the Collateral
Agent shall promptly deliver to the Grantors any Collateral held by the
Collateral hereunder, and execute and deliver to the Grantors such documents
(including authorization to file UCC termination statements) as the Grantors
shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Facility Agreement, then the
Collateral Agent, at the request and sole expense (to the extent reasonable,
documented and out-of-pocket) of such Grantor, shall execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense (to the extent reasonable, documented and out-of-pocket) of KP, a
Grantor shall be released from its obligations hereunder in the event that all
the equity interests of such Grantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Facility Agreement; provided that
KP shall have delivered to the Collateral Agent, with reasonable notice prior to
the date of the proposed release, a written request for release identifying the
relevant Grantor and the terms of the sale, transaction or other disposition in
reasonable detail, including the price thereof and estimated expenses in
connection therewith, together with a certification by KP stating that such
transaction is in compliance with the Facility Agreement and the other
Transaction Documents.

 

22



--------------------------------------------------------------------------------

7.16 Obligations and Liens Absolute and Unconditional. Each Grantor and each
Guarantor understands and agrees that the obligations of each Grantor under this
Agreement shall be construed as continuing, absolute and unconditional without
regard to (a) the validity or enforceability of any Transaction Document, any of
the Secured Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any other Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Grantor, Guarantor or any other
Person against any Lender, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of any Grantor or Guarantor) which constitutes,
or might be construed to constitute, an equitable or legal discharge of any
Grantor or Guarantor for the Secured Obligations, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Grantor or Guarantor, the Collateral Agent and
each Lender may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any other
Grantor or Guarantor or any other Person or against any collateral security or
guaranty for the Secured Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent or any Lender to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any other Grantor or Guarantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any other Grantor or Guarantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Grantor
or Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of Lenders against any Grantor or Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

7.17 Reinstatement. In the event that any payment in respect of the Secured
Obligations, or any part thereof, is rescinded, reduced, restored or returned,
the Secured Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

7.18 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby appoints
the Collateral Agent as the attorney-in-fact and proxy of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after the occurrence and
during the continuance of an Event of Default. Without limiting the generality
of the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default and after providing notice to
the applicable Grantor to the extent required hereunder, with full authority and
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor to take any action and to execute any instrument that Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof, (b) upon
three (3) Business Days’ prior written notice to such Grantor, to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral, (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral, (d) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (e) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral, and (f) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and

 

23



--------------------------------------------------------------------------------

completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, or willful misconduct.

THIS POWER AND PROXY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE UNTIL THE
DATE ON WHICH ALL OF THE SECURED OBLIGATIONS HAVE BEEN PAID IN FULL. THIS POWER
AND PROXY SHALL BE EFFECTIVE AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY
ACTION (INCLUDING ANY TRANSFER OF ANY INVESTMENT PROPERTY ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE INVESTMENT
PROPERTY OR ANY OFFICER OR AGENT THEREOF). Each Grantor ratifies all actions
taken by Collateral Agent pursuant to this power and proxy granted. All prior
proxies granted by any Grantor with respect to the subject matter hereof are
hereby revoked.

7.19 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Guaranty and Security Agreement. All
obligations and security interests granted under the Existing Guaranty and
Security Agreement are hereby renewed and continued and hereafter will be
governed by this Agreement. The execution and delivery of this Agreement is not
intended to constitute a novation of any of the liens, security interests or
other obligations evidenced or created by the Existing Guaranty and Security
Agreement. As of the date hereof, the terms of the Existing Guaranty and
Security Agreement shall be amended, supplemented, modified and restated in
their entirety by the term set forth herein and all security interest granted
thereunder shall be deemed to be obligations outstanding and security interests
granted under this Agreement without any further action by any Person.

[Signatures Immediately Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

GRANTORS AND GUARANTORS:     KEMPHARM, INC., an Iowa corporation     By:  

/s/ R. LaDuane Clifton

    Name:  

R. LaDuane Clifton

    Title:  

Chief Financial Officer

COLLATERAL AGENT:     DEERFIELD PRIVATE DESIGN FUND III, L.P.     By: Deerfield
Mgmt., L.P., General Partner     By: J.E. Flynn Capital LLC, General Partner    
By:   /s/ David J. Clark     Name:   David J. Clark     Title:   Authorized
Signatory

[Signature Page To Amended And Restated Guaranty And Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTMENT PROPERTY

[*****]



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

[*****]



--------------------------------------------------------------------------------

SCHEDULE 3

GRANTOR INFORMATION

[*****]



--------------------------------------------------------------------------------

SCHEDULE 4

 

A.

COLLATERAL LOCATIONS

[*****]

 

B.

COLLATERAL IN POSSESSION OF LESSOR, BAILEE, CONSIGNEE OR WAREHOUSEMAN

[*****]



--------------------------------------------------------------------------------

SCHEDULE 5

INTELLECTUAL PROPERTY

Patents and Patent Licenses

[*****]

Trademarks and Trademark Licenses

[*****]

Copyrights

[*****]



--------------------------------------------------------------------------------

SCHEDULE 6

[*****]



--------------------------------------------------------------------------------

SCHEDULE 7

COMMERCIAL TORT CLAIMS

[*****]



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER TO AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [________], 20[__] is
executed by the undersigned for the benefit of ____________________, as lenders
(the “Lenders”) in connection with that certain Amended and Restated Guaranty
and Security Agreement dated as of December 18, 2019 among the Grantors party
thereto and the Collateral Agent for the ratable benefit of itself and each of
the Lenders (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”). Capitalized terms not otherwise
defined herein are being used herein as defined in the Guaranty and Security
Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 7.16 of the Guaranty and Security Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each such Person
hereby agrees as follows:

1. Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guaranty and Security Agreement and agrees that such person or entity
is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under the
terms of the Guaranty and Security Agreement, as if it had been an original
signatory to such agreement. In furtherance of the foregoing, such Person hereby
assigns, pledges and grants to the Collateral Agent for the ratable benefit of
itself and each of the Lenders and (to the extent provided therein) their
respective Affiliates, a security interest in all of its right, title and
interest in and to the Collateral (other than Excluded Property) owned thereby
to secure the Secured Obligations.

2. Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guaranty and Security Agreement are
hereby amended to add the information relating to each such Person set out on
Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such Person hereby
makes to the Collateral Agent and each of the Lenders the representations and
warranties set forth in the Guaranty and Security Agreement applicable to such
Person and the applicable Collateral and confirms that such representations and
warranties are true and correct in all material respects (without duplication of
any materiality qualifier) as of the date hereof after giving effect to such
amendment to such Schedules (except to the extent stated to relate to a specific
earlier date).

3. In furtherance of its obligations under Section 5.2 of the Guaranty and
Security Agreement, each such Person agrees to deliver to the Collateral Agent
appropriately complete UCC financing statements naming such person or entity as
debtor and the Collateral Agent as secured party, and describing its Collateral
and such other documentation as the Collateral Agent (or its successors or
assigns) may require to evidence, protect and perfect the Liens created by the
Guaranty and Security Agreement, as modified hereby. Each such Person
acknowledges the authorizations given to the Collateral Agent under the
Section 5.9 of the Guaranty and Security Agreement and otherwise.

4. Each such Person’s address for notices under the Guaranty and Security
Agreement shall be the address of the Borrower set forth in the Facility
Agreement and each such Person hereby appoints the Company as its agent to
receive notices hereunder.

5. The Collateral Agent acknowledge that upon the effectiveness of this
Agreement, the undersigned shall have the rights of a Grantor and Guarantor
under the Guaranty and Security Agreement.



--------------------------------------------------------------------------------

6. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Security Agreement and shall be governed by all the terms and
provisions of the Guaranty and Security Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Collateral Agent’s acceptance of this Agreement. Each such Person
will deliver an executed original of this Agreement to the Collateral Agent.

[add signature block for each new Grantor]

 

Acknowledged and agreed to as of the year and date first written above:

 

COLLATERAL AGENT: By:                    Name:     Title:    

 

2